Title: From George Washington to the Massachusetts General Court, 13 January 1776
From: Washington, George
To: Massachusetts General Court



Gentn
Cambridge 13th Jany 1776

It is exceedingly painful to me, to give you so much trouble as I have, and am like to do in the support of our Lines, and the Arrangement of the New Army—But my difficulties must, in their consequences, devolve trouble on you.
To my very great Surprize I find, that the whole number of

Arms which have been stopp’d from the discharg’d Soldiers, amt to no more than 1620, and of that number, no more than 120 are in store, the rest being redeliver’d to the Recruits which have come In. I also find from the report of the Recruiting Officers, that few Men are to be Inlisted who have Arms in their hands, and that they are reduced to the alternative of either getting no Men, or Men without Arms—Unhappy Situation! What is to be done, unless these Governments will exert themselves in providing Arms from the sevl Towns, or in such other manner as to them shall seem speedy & effectual?
To account for this great deficiency would be tedious, and not much to the purpose—suffice it generally to say, that it has arisen from two causes—the badness of the Arms of the old Army, which the Inspectors, & valuers of, did not think fit to detain; & to the disobedient Regiments, which, in spite of every order I could Issue to the Contrary (even to a solemn threat of stopping the pay for the Months of Novr and December of all those who should carry away their Arms) have, in a manner by Stealth borne them away.
I am glad to hear by a Gentleman of your Honble body, who does me the honr to be the bearer of this Letter, that you have for sometime past been collecting Arms at Watertown, whilst a good deal of dispatch has been used in making them else where—I beg to know how many I can rely upon, as the recruits now coming in from the Country will be useless without—It is to no purpose I find, to depend upon Imported Arms. What you can furnish, I must take in behalf of the Continent; & will, upon notice, send some Gentlemen to receive them—Will it, be prudent to apply to such of the Militia as are going of for their Arms? leaving it optional in them, cannot be amiss, but will the necessity of the case justify the policy of detaining them? I ask for information. being with great truth, and esteem Gentn Yr Most Obedt H. Ser⟨t⟩

Go: Washington

